Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.
A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being anticipated by claims 1-4, 8, and 10 of U.S. Patent No. 11,138,765.
Regarding independent claim 1 of the instant application, although the conflicting claim is not identical, the claims are not patentably distinct because application claim 1 is generic to all that is recited in patent claim 1; that is, the instant application claim is obvious over the patent claim because it substantively contains the limitations of instant application claim 1, which is therefore an obvious variant thereof.
An illustration of the claim correspondence is as follows:
U.S. Patent No. 11,138,765
Instant Application
1. A method comprising: receiving an input image from an image sensor; converting the input image from a red, green, blue (RGB) color space format to an alternate color space format; 
determining localized color correction parameters for a selected color in the alternate color space,


wherein the determining further comprises: selecting an angle on a color plan; selecting a target angle on the color plan; and applying a function between the angle and the target angle to determine the localized color correction parameters; converting the localized color correction parameters from the alternate color space format to the RGB color space format; applying, in the RGB color space format, the converted localized color correction parameters to the input image to generate an output image; and storing, displaying, or transmitting the output image based on at least the localized color correction parameters.
1. A method comprising: receiving an input image from an image sensor; 



determining localized color correction parameters for a selected color and a selected dimension in a color space where dimensions defining the color space are independently adjustable, 
wherein the determining further comprises: selecting an angle on a color plan; selecting a target angle on the color plan; and applying a function between the angle and the target angle to determine the localized color correction parameters; 



applying the
localized color
correction parameters to the input image to generate an output image; and storing, displaying, or transmitting the output image based on at least the localized color correction parameters.


With respect to the italicized portion of instant application claim 1 shown above, it is noted that this limitation does not differentiate the instant claim from the patent claim, because it merely requires that dimensions are adjustable.  In the patent claim, the color correction determination and application adjusts a dimension (such as the hue or saturation dimension) and thus teaches this limitation.
A summary of all conflicting claims, including dependent claims, is as follows:
Instant Application
1
2
3
4
5
6
7
8
9
10
Patent No. 11,138,765
1
1
1
2
2
2
2
3
4
8


Instant Application
11
12
13
14
15
16
17
18
19
20
Patent No. 11,138,765
10
1
1
2
3
8
1
1
1
2



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 11-14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Stauder et al. (U.S. Patent No. 11,290,696), referred herein as Stauder, in view of Partin et al. (U.S. Patent Application Publication No. 2021/0287348), referred herein as Partin.
Regarding claim 1, Stauder teaches a method comprising: receiving an input image from an image sensor (col 13, lines 42-47); determining localized color correction parameters for a selected color and a selected dimension in a color space, wherein the determining further comprises: selecting an angle on a color plan, selecting a target angle on the color plan, and applying a function between the angle and the target angle to determine the localized color correction parameters (col 14, lines 38-51; col 15, lines 17-32; col 17, lines 55-65); applying the localized color correction parameters to the input image to generate an output image, and storing, displaying, or transmitting the output image based on at least the localized color correction parameters (col 14, lines 8-14; col 15, lines 53-58).
Stauder teaches adjusting the hue dimension, which affects adjustments of the saturation dimension (see, for example, col 9, lines 32-26 and col 15, lines 17-32), and the claim only requires that dimensions are independently adjustable, without specifying which, or how many, of those dimensions are adjustable.  Nevertheless, Stauder does not explicitly discuss the method, where dimensions defining the color space are independently adjustable.

Partin teaches a method comprising receiving an input image from an image sensor, determining color correction parameters and a selected dimension in a color space using an angle on a color plan, and applying the correction to output an adjusted/corrected image (figs 1 and 4a; para 24, lines 1-7; para 27, lines 1-8; para 29, lines 6-12; para 30, lines 8-19 and 32-33; para 32, lines 1-10), wherein the dimensions defining the color space are independently adjustable (para 23, lines 1-9; para 32, lines 16-21).  It would have been obvious to one of ordinary skill in the art to utilize independently adjustable dimensions because as taught by Partin, this allows for a simple and convenient implementation of image correction adjustments that can be used in color spaces that are typically more difficult to adjust (see, for example, Partin, para 5; para 27, lines 9-14).
Regarding claim 2, Stauder in view of Partin teaches the method of claim 1, wherein the applying the localized color correction parameters is done in a linear color space (Stauder, col 14, lines 8-14).
Regarding claim 3, Stauder in view of Partin teaches the method of claim 1, wherein the applying the localized color correction parameters is done in the color space (Stauder, col 13, lines 42-47; col 14, lines 8-14).
Regarding claim 4, Stauder in view of Partin teaches the method of claim 1, wherein the determining localized color correction parameters further comprises: determining localized hue correction parameters, wherein hue is the selected dimension (Stauder, col 15, lines 17-32; col 17, lines 55-65).
Regarding claim 5, Stauder in view of Partin teaches the method of claim 4, wherein the determining localized color correction parameters further comprises: determining localized saturation correction parameters for a given hue, wherein saturation is another selected dimension (Stauder, col 9, lines 32-36; col 12, lines 1-8; Partin, para 23, lines 1-9; para 24, lines 1-7; para 32, lines 16-21).
Regarding claim 6, Stauder in view of Partin teaches the method of claim 1, wherein the determining localized color correction parameters further comprises: determining localized saturation correction parameters, wherein saturation is the selected dimension (Stauder, col 9, lines 32-36; col 12, lines 1-8; Partin, para 23, lines 1-9; para 24, lines 1-7; para 32, lines 16-21).
Regarding claim 7, Stauder in view of Partin teaches the method of claim 6, wherein the determining localized color correction parameters further comprises: determining localized hue correction parameters for a given saturation, wherein hue is another selected dimension (Stauder, col 15, lines 17-32; col 17, lines 55-65).
Regarding claim 11, Stauder in view of Partin teaches the method of claim 1, wherein the color space includes at least hue, saturation, and lightness (HSL), hue, saturation, and value (HSV), luminance, chrominance red, and chrominance blue (YCbCr), and luminance and two chrominance (YUV) color spaces (Stauder, col 13, lines 42-47; col 14, lines 8-14; col 21, lines 24-43; Partin, para 4, lines 1-2).
Regarding claim 12, Stauder teaches a method comprising: receiving an input image from an image sensor in a linear color space (col 13, lines 42-47); determining localized color correction parameters for a selected color and a selected dimension in a color space by applying a function between an angle and a target angle in a color plan (col 14, lines 38-51; col 15, lines 17-32; col 17, lines 55-65); applying, in the linear color space, the localized color correction parameters to the input image to generate an output image, and storing, displaying, or transmitting the output image based on at least the localized color correction parameters (col 14, lines 8-14; col 15, lines 53-58).
Stauder teaches adjusting the hue dimension, which affects adjustments of the saturation dimension (see, for example, col 9, lines 32-26 and col 15, lines 17-32), and the claim only requires that dimensions are independently adjustable, without specifying which, or how many, of those dimensions are adjustable.  Nevertheless, Stauder does not explicitly discuss the method, wherein dimensions defining the color space are independently adjustable.
Partin teaches a method comprising receiving an input image from an image sensor, determining color correction parameters and a selected dimension in a color space using an angle on a color plan, and applying the correction to output an adjusted/corrected image (figs 1 and 4a; para 24, lines 1-7; para 27, lines 1-8; para 29, lines 6-12; para 30, lines 8-19 and 32-33; para 32, lines 1-10), wherein the dimensions defining the color space are independently adjustable (para 23, lines 1-9; para 32, lines 16-21).  It would have been obvious to one of ordinary skill in the art to utilize independently adjustable dimensions because as taught by Partin, this allows for a simple and convenient implementation of image correction adjustments that can be used in color spaces that are typically more difficult to adjust (see, for example, Partin, para 5; para 27, lines 9-14).
Regarding claim 13, Stauder in view of Partin teaches the method of claim 12, wherein the determining localized color correction parameters further comprises: selecting the angle on the color plan; and selecting the target angle on the color plan (Stauder, col 15, lines 17-32; col 17, lines 55-65).

Regarding claim 14, Stauder in view of Partin teaches the method of claim 12, wherein the determining localized color correction parameters further comprises at least one of: determining localized hue correction parameters, wherein hue is the selected dimension (Stauder, col 15, lines 17-32; col 17, lines 55-65); or determining localized saturation correction parameters, wherein saturation is the selected dimension (Stauder, col 9, lines 32-36; col 12, lines 1-8; Partin, para 23, lines 1-9; para 24, lines 1-7; para 32, lines 16-21).
Regarding claim 17, the limitations of this claim substantially correspond to limitations of claim 1, and are rejected on similar grounds.
Regarding claims 18 and 19, the limitations of these claims substantially correspond to the limitations of claims 2 and 3, respectively; thus they are rejected on similar grounds as their corresponding claims.
Regarding claim 20, the limitations of this claim substantially correspond to the limitations of claim 14; thus they are rejected on similar grounds.

Allowable Subject Matter
Claims 8-10, 15, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the double patenting rejections are overcome.  The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 8, Stauder in view of Partin teaches the method of claim 1, and teaches rotating the target angle towards the angle (see, for example, Stauder, col 15, lines 17-32 and col 17, lines 55-65).  But in the context of claims 1 and 8 as a whole, Stauder in view of Partin does not teach the method, wherein the applying a function comprises: rotating the target angle towards the angle to generate a rotated color plan; and blending the color plan and the rotated color plan to generate the localized correction parameters, wherein the angle and the target angle represent the selected dimension on the color plan and the rotated color plan.
Regarding claim 9, this claim comprises allowable subject matter insomuch as it depends from claim 8, which comprises allowable subject matter.
Regarding claim 10, Stauder in view of Partin teaches the method of claim 1, but in the context of claims 1 and 10 as a whole, does not teach the method, wherein the applying the function comprises: selecting a compression angle on the color plan; selecting an extension angle on the color plan; compressing a color range between the target angle and the compression angle into a color range defined by the angle and the compression angle; and extending a color range between the target angle and the extension angle into a color range defined by the angle and the extension angle, wherein the compressing and the extending are performed to generate the localized color correction parameters, and wherein the angle, the target angle, the compression angle, and the extension angle represent the selected dimension on the color plan.
Regarding claim 15, this claim comprises allowable subject matter for reasons similar to those discussed with respect to claim 8.
Regarding claim 16, this claim comprises allowable subject matter for reasons similar to those discussed with respect to claim 10.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ohnishi (U.S. Patent Application Publication No. 2009/0315911); Storage medium having stored thereon color conversion program, and color conversion apparatus.
Imaseki (U.S. Patent No. 9,247,107); Method for verifying color matching precision, and storage medium stored with program for image forming system.
Thebault (U.S. Patent Application Publication No. 2018/0324329); Hue changing color gamut mapping.
Rao (U.S. Patent Application Publication No. 2019/0385343); Image processing method, electronic device and apparatus having storage function.
Partin (U.S. Patent Application Publication No. 2021/0287348); Color saturation adjustment in non-uniform color space.
Bae (U.S. Patent No. 11,223,748); Color gamut mapping device capable of fine adjustment.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID T WELCH whose telephone number is (571)270-5364.  The examiner can normally be reached on Monday-Thursday, 8:30-5:30 EST, and alternate Fridays, 9:00-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DAVID T. WELCH
Primary Examiner
Art Unit 2613



/DAVID T WELCH/Primary Examiner, Art Unit 2613